        Case 3:20-cv-00164-JPW-KM Document 1 Filed 02/03/20 Page 1 of 13


                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA



(1) Haddrick Byrd, AF-5828
                          Plaintiff
                                                Civil Rights Complaint
        SCI-Frackville
        1111 Altamont Blvd.                      3 ~ &o~ cu -         Dl lo~
        Frackville, PA. 17931                   (Case Number)

                 v.
                                                              FILED
(1) Superintendent Kathy Brittain
                                                            SCRANTON
(2) Deputy Superintendent Lori White
                                                             JAN 3 1 2020
(3) Deputy Superintendent J. Meintel
(4) Major Nathan Wynder
(5) Security Captain Robert Reese
                                                        PER __  D_E_Pi-~~e~L-=E=RK~-
( 6) Correctional Officer Cory Warford

                          Defendants




           TO BE FILED UNDER:    ~     42 U.S.C. § 1983 - STATE 0FFICIALS

1. Previous Lawsuits
          See Byrd V. Shannon, 715 F.3d 117, 124(B)(3d cir. 2013).

2. Pending Lawsuit See Byrd V. Brittain, C.A. No. 1:19-CV-0059




                                        1
,·
                 Case 3:20-cv-00164-JPW-KM Document 1 Filed 02/03/20 Page 2 of 13
     II.    EXHAUSTION OF ADMINISTRATIVE REMEDIES

            In order to proceed in federal court, you must fully exhaust any available administrative remedies as to
            each ground on which you request action.

            A.      Is there a prisoner grievance procedure available at your present institution? ~Yes           No

            B.      Have you fully exhausted your available administrative remedies regarding each of your present
                    claims? _.::::f_Yes __No

            C.      If your answer to ''B" is Yes:

                    1. Whatstepsdidyoutake? I        filed an inmate official Grievance,

                        Second Level Appeal, and Appeal to final review.

                    2. Whatwastheresult?         All the Appeals were Denied.



            D.      If your answer to "B" is No, explain why not: _ _N_/_A_ _ _ _ _ _ _ _ _ _ __




     ill.   DEFENDANTS

            (1) Name of first defendant: _s_e_e_N_e_x_t_P_a.....;g;...e_ _ _ _ _ _ _ _ _ _ _ _ __

                Employed as                         at _ _ _ _ _ _ _ _ _ _ _ _ __
                Mailing a d d r e s s : - - - - - - - - - - - - - - - - - - - - - - - -
            (2) Name of second defendant: See Next Page
                                         --------='--------------~
                Employed as ·                       at _ _ _ _ _ _ _ _ _ _ _ _ __
                Mailing a d d r e s s : - - - - - - - - - - - - - - - - - - - - - - - - - -
            (3) Name of third defendant: __S_e_e_N_e_x_t_P_a-'g=-e_ _ _ _ _ _ _ _ _ _ _ __
                Employed as                                 at _ _ _ _ _ _ _ _ _ _ _ _ __
            Mailing address: - - - - - - - - - - - - - - - - - - - - - - - -
                (List any additional defendants, their employment, and addresses on extra sheets if necessary)
     IV. STATEMENT OF CLAIM

         (State here as briefly as possible the facts of your case. Describe how each defendant is involved, including
       dates and places. Do not give any legal arguments or cite any cases or statutes. Attach no more than three
     extra sheets if necessary.)

            1.
                                         See Pages 4-7 herein.




                                                                  2
        Case 3:20-cv-00164-JPW-KM Document 1 Filed 02/03/20 Page 3 of 13


III. DEFENDANTS:
       (1) Superintendent Kathy Brittain
           Facility Manager
           1111 Altamont Blvd.
           Frackville, PA. 17931
       (2) Deputy Superintendent Lori White
           For facility Operations
           1111 Altamont Blvd .
           Frackvil le, PA. 17931
       (3) Deputy Superintendent James Meintel
           For Facility Services
           1111 Altamont Blvd.
           Frackville, PA. 17931
       (4) Major Nathan Wynder
           Supervisor of the guards
           1111 Altamont Blvd.
           Frackville, PA. 17931
       (5) Security Captain Robert Reese
           Overseer of Security Operatics
           1111 Altamont Blvd.
           Frackville, PA . 17931
       (6) Correctional Officer Cory Warford
           1111 Altamont Blvd.
           Frackville, PA. 17931




                                        3
        Case 3:20-cv-00164-JPW-KM Document 1 Filed 02/03/20 Page 4 of 13


                            STAT EMENT OF COMPLAINT
1 .. The Department of Corrections has a long standing p:)licy prohibiting
"Loud talkin g , whistling , sing ing or any other boisterous behavior on the
housing unit."
2. The Plaintiff was repeatedly complaining to the staff here at the
institution how some correctional officers (CO's) were constantly
violating the prohibited rule by whistling on the housing unit to show
their resentment towards me knowing the whistling is offensive to my
religious beliefs.
3. On January 31, 201 8 , I sent a request slip to . Captain Reese and
Superintendent Briitain complaining how CO Pottage was now violating the
housin g unit rule tryin g to provoke me and set me up so that he could
file a misconduct report against me and have me placed in the restrictive
housin g unit.
4. On August 29, 201 8 , the Department of Corrections imposed a statewide
lock-down within their correctional institutions.
5. On September 5, 201 8 , while I was locked in my cell because of the
imposed lock-down of the institution CO Warford and CO Pottage alon g with
about three (3) other CO's came on B-win g of A-block to pass - out food-
trays around 4:10 P: M.
6. The food-trays ran out and so the CO's told CO Warford to go and get
five (5) more food-trays.
7. After takin g about five to ten minutes when CO Warford onl y had to
walk a short distance to the front of the win g to g et the food-tra y s.
8 . When CO Warford came back with the five (5) food-trays he gave two (2)
food-trays to the inmates on the fourth tier across from my cell.
9. CO Warford then came around to the third tier and passed by my cell
(42-cell), and went to the cell next door to my cell (41-cell) , and
passed out two (2) food-trays to the inmates in that cell.
10. CO Warford . then came back to my cell (42-cell), and gave me the food-
tray that he had placed on the bottom.
11. After havin g ate my food on the tray I started feeling an intense
burning sensation inside of my stomach and upper-chest that was very
painful.
12. So when Lt. Allen passed by my cell on September 6, 2018, the next
mornin g I told him that CO Warford had poisoned my food-tray through the

                                        4
       Case 3:20-cv-00164-JPW-KM Document 1 Filed 02/03/20 Page 5 of 13


unlawful use of some kind of chemical substance·
13. So Lt. Allen told me that he would inform Captain Purnell about what
I said had happened.
14. On September 8, 2018, a nurse came around taking a sick-call list
because the institution was still under a lock-down.
15. So I stopped the nurse and told her that I needed to sign-up for
sick-call because CO Warford had poisoned my food-tray through the
unlawful use of some kind of chemical substance.
16. The nurse told me that I would be seen by a doctor the next day on
September 9, 2018.
17. The next day September 9, 2018, another nurse name cress came around
and I told him too that CO Warford had poisoned my food-tray through the
unlawful use of some kind of chemical substance and nurse cress told me
to put in a sick-call slip.
18. Therefore, I sent in a sick-call slip on September 10, 2018, because
the institution was no longer under the lock-down and I s til 1 wasn't
called to see a doctor.
19. So I believed that the staff was trying to cover-up how CO Warford
had poisoned my food-tray and so I feared to follow-up on being seen by a
doctor after what CO Warford did to me.
20. So for ten ( 10) days I was experiencing an in tense burning in my
stomach and upper-chest while trying to flush-out the chemical substance
in my system by drinking a lot of cold water.
21. The intense pain from the burning sensation in my stomach and upper-
chest was also causing mucus to constantly come out of my nose during
those ten (10) days of suffering.
22. The intense pain from the burning sensation in my stomach and upper-
chest also made it difficult to sleep at night during those ten (10) days
of trying to flush the chemical substance out of my system.
23. So when the prison administrators never responded to my request slip
 that I sent to them on September 7, 2018, I filed an official inmate
grievance under number 760230 on September 21, 2018.
24. Because force is not authorized as a means of punishment or revenge
under DC-ADM 201, III. Policy (A)(1-7)(C) and (D).
 25. So every use of force incident shall be reviewed by the facility
manager for: (1) Policy violations; (2) Appropriateness of staff/inmate

                                        5
•,
             Case 3:20-cv-00164-JPW-KM Document 1 Filed 02/03/20 Page 6 of 13


     interaction; (3) Appropriateness of staff actions; (4) Training needs as
     they relate    to    the decision making of the staff involved;        (5)
     Appropriateness of the level of force used;          (6) Any potentially
     problematic issues; and (7) Recommendation(s) of follow-up actions under
     DC-ADM 201, section 2.
     26. The facility manager may request the office of the secretary to order
     an investigation of the use of force incident; (2) The office of the
     secretary shall review the incident for compliance with policy and
     procedure; and ( 3) The off ice of the secretary shal 1 provide direct ion
     and/or order an investigation, as needed, based upon the review under DC-
     ADM 201, section 2(B).
     27. Use of force can consist of a show of force (non-aggressive) or the
     physical contact with an offender in a confrontational situation to
     control behavior and enforce order. Use of force includes use of
     restraints (other than for routine transportation and movement), chemical
     agents, and weapons.
     28. At the time of this incident when CO Warford poisoned my food-tray
     through the unlawful use of some kind of chemical substance the
     Department of Correction had two (2) policies in place governing the
     reporting of abuse to inmates DC-ADM 001 and DC-ADM 804.
     29. Under DC-ADM 001, an inmate can raise a dispute in one of three ways:
     ( 1) "Report it verbally or in writing to any staff member"; ( 2) "File a
     grievance in accordance with [the grievance pol icy J"; or ( 3) "Report it
     in writing to the Department's office of professional responsibility
      (OPR), now the office of special investigation and intelligence (OSI!).
     30 Once an inmate reports abuse, all subsequent procedur·es are to be
     conducted at     the    initiative of  the prison    administrators  i.e.,
     Superintendent Brittain, Deputy Superintendent's White and Meintel, Major
     Nathan Wynder and Captain Reese (hereinafter, "the prison administrators)
     31. Once a complaint of abuse is received, a prison staff member "shall
     complete" form DC-121 (report of extraordinary occurrence-Part 3.
     employee report of incident).
     32. Then form DC-121 must be distributed to a supervisor and the
     facility' s s~curity office.
     33. once form DC-121 is received by the security off ice, the incident
      "shall be investigated and an investigative report shall be compiled" for

                                             6
..           Case 3:20-cv-00164-JPW-KM Document 1 Filed 02/03/20 Page 7 of 13


     submission to OSII.
     34. OSII is tasked with reviewing the security office's findin g s for
     integrity and thoroughness, and remandin g the matter to the f acility
     manager if further investigation is required.
     35. If the matter is remanded, the facility manager has 30 days to
     conduct a follow-up investig ation, address OSII's concerns, and resubmit
     the report.
     36. Once OSII accepts the matter, it has 30 working days to complete its
     own review and respond to the inmate in writing.
     37. However, the prison administrators never followed the required
     procedures in order to cover-up how their colleague has poisoned
     Plaintiff's food-tray throu gh the unlawful use of a chemical substance.
     38 . Because there are three (3) high-tech video cameras on the housing
     unit wing where I am housed on B-wing of A-block to monitor the activity
     on the win g .
     39. So I informed Captain Reese that the video cameras had to pick-up CO
     Warford puttin g some kind of chemical substance in my food-tray or taking
     it out of view of the cameras to put the chemical substance in my food-
     tray in order to avoid detection.
     40. However, the unit mana g er Ms. Pawling said when she spoke with
     Captain Reese about CO Warford bein g accused of poisoning Plaintiff's
     food-tray with some kind of chemical substance. Captain R~ese said that
     he could not specifically identify CO Warford on the video foota g e .
     41. The unit mana g er Ms. Pawlin g also said that she spoke with CO Warford
     on October 10, 201 8 , and he indicated that he could not recall whether he
     was on the block on the particular date and time in question.
     42. The hi gh-tech video cameras did however pick-up CO Chandler
     collecting a commissary slip off-of my cell-door at (42-cell), on B-wing
     of A-block on November 27, 2017.
     43. The Plaintiff's grievance was denied by Lt. Chomisac on October 10,
     201 8 , and Plaintiff's second level appeal to Superintendent Brittain was
     denied on October 17, 201 8 , and Plaintiff's final Appeal to Central
     Office was denied by Keri Moore on November 2, 2018 on behalf of Dorina
     Varner.



                                             7
..             Case 3:20-cv-00164-JPW-KM Document 1 Filed 02/03/20 Page 8 of 13



          2.
                           See pages 4-7.




          3.

                           See pages 4-7.




     V.   RELIEF

          (State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
          statutes.)

          1.       To hold CO Cory Warford liable for · subjecting the Plaintiff

                   to cruel and unusual punishment in violation of                               the Eighth
                   Amendment       to    the    United        States    Constitution         based     on    the

                   statement of Claims in this complaint:


          2.       To     hold     the     prison       administrators           liable      because        they

                   acquiesced        and were deliberately               indifferent        to   the Eighth
                   Amendment Constitutional Violation of Plaintiff's right to be

                   free    from     cruel      and unusual punishment.              Because       the prison


          3.       administrators ignored and failed                     to follow and enforce the

                   policies of the Department of Corrections with the knowledge

                   that CO Warford             stood accused of poisoning                 the Plaintiff's



                                                          8
 -
••
        Case 3:20-cv-00164-JPW-KM Document 1 Filed 02/03/20 Page 9 of 13
               food-tray through the unlawful use of a chemical substance.




     I declare under penalty of perjury that the foregoing is true and correct.




             Signed this    OZ 8 #.         day of    X    rJ u-1t   f.. Y        , 20 .Zo .




                                             (Signature of Plaintiff)




                                                          9
..       Case 3:20-cv-00164-JPW-KM Document 1 Filed 02/03/20 Page 10 of 13



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
     HADDRICK BYRD,                                Civil No. 1:19-CV-59

                . Plaintiff,

                 v.
     SUPERINTENDENT BRITTAIN,
     et al.,

                 Defendants.                      Judge Sylvia H. Rambo

                                        ORDER
           For the reasons outlined in the accompanying memorandum, the court shall

     GRANT the motion to dismiss in part, dismissing all of Plaintiffs claims other than

     his First Amendment freedom of expression claim against Defendants C/O ·

     Chandler, Lieutenant Comisac, Superintendent Brittain, and Chief Grievance

     Officer Dorina Varner. Plaintiff will also be permitted to pursue both injunctive

     relief and damages against those defendants.       Pl~intiff s retaliation claim is

     DISMISSED WITH LEAVE TO REPLEAD, if he so chooses, WITHIN

     TWENTY-ONE DAYS of entry of this order. Plaintiffs Eighth Amendment claim,

     and his claims against all other defendants, are DISMISSED WITH LEAVE TO

     FILE AS PART OF A SEPARATE LAWSUIT.


                                                        Isl Sylvia H Rambo
                                                        Judge Sylvia H. Rambo
                                                        United States District Judge
     Date: January 15, 2020
'·
     JS 44 (Rev. I I/ JS)         Case 3:20-cv-00164-JPW-KM
                                                        CIVILDocument 1 Filed 02/03/20 Page 11 of 13
                                                             COVER SHEET
     The JS ~4 civil cover sheet and the information contained herein neither replace nor supplement the fil.ing and service of pleadings or other papers as required by law, except as
     provided by Joc 3 J rules ofcoun. This form, approved by the Jud icial Con ference of the United States m September 1974, 1s required for the use of the Clerk of Court for the
     purpose of initiating the civil docket sheet. (SEE lNSl'RUCTlONS ON NEXT PAGE OF TH!S FORlw.)

     I. (a) PLAINTIFFS                                                                                                       DEFENDANTS
                      Haddrick Byrd, AF-5828                                                                                  Superintendent Brittain, et al.,
                      SCI-Frackville
              (b)    County of Residence of First Listed Plai nti ff
                                                                     Schuylkill                                              County ofResidence of First Listed Defendant                    S Ch UY 1ki11
                                             (EXCEPT !N U.S. PLAINT!FFCASES)                                                                                (IN U.S. PLAJNT!FF CASES ONLY)
                                                                                                                             NOTE:      IN LA ND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                        THE TRACT OF LAND INVOLVED .


              ( c) Attorneys (Firm Name,      Address, and Telephone Number)                                                 i\.ttomeys (lf /(nown)                                               •
                                                                                                                              uepartment of Corrections
                      1111 Altamont Blvd.                                                                                     1920 Technology Parkway
                      Frackville, PA. 17931                                                                                   Mechanicsburg, PA. 17050
     II. BASIS OF J URISDICTIO N (Place an "X" in OneBoxOnlyj                                                  III. CITIZENSHIP OF PRINCIPAL PARTIES (Placean                                            "X" in One Box forPlaintiff
                                                                                                                        (For Diversity Cases Only)                                               and One Box for Defendant)
     0 I            U.S. Government             """' 3      Federal Question                                                                      P,]F           DEF                                             PTF       DEF
                      Plaintiff                               (U.S. Government Not a Party)                        Citizen of This Stale         'fl J            0     I   Incorporated or Principal Place       O 4        4   "'i
                                                                                                                                                                              of Business In This Slate

     0 2            U.S. Government               0 4 Di versi ty                                                  Citizen of Another Slate         0 2           0    2    Incorporated and Principal Place            0    s     0 5
                      Defe ndant                                (lndical< Cili:eruh1p ofParti<J in ftem fl/)                                                                   of Business Jn Another State

                                                                                                                   Citizen or Subject of a          0 3           0    3    Foreign Nation                              0    6     0 6
                                                                                                                     Foreian Countrv
         IV i'i .\ TURE 0 F SUIT (Place an                      "X" in One Bor Onlv)
     I                 ("0\;T R.\ CT                                          T ORTS                                  FOR FEITl"RE /l'EN.-\LTY                        B.-\'.\KRl!PTCY                  ~
                                                                                                                                                                                                             OTHER STATUTES            .   I
     0        I I 0 Insurance                          P E RSO:"<AL INJt: RY           PERSONAL I:"<Jt:RY          0 62S Drug Related Seizure              0 422 Appeal 28 USC 158                    0 37 S False Claims Act
     0        120 Marine                        0      310 Airplane                  0 365 Personal Injury -                of Property 21USC881           0 423 Withdrawal                           0 376 Qui Tarn (31 use
     0        130 Miller Act                    0      3 15 Airplane Product               Product Liability       0 690 Other                                        28 USC 15 7                               3729(a))
     0        140 Negotiable Instrument                      Liability               0 367 Health Care/                                                                                               0    400 State Reapportionment
     0        150 Recovery of Overpayment       0      320 A;sault, Libel &                Pharmaceutical                                                       PR O PERTY RI GHTS                    0    41 0 Antitrust
                    & Enforcement of Judgment                S lander                      Personal Injury                                                 0 820 Copyrights                           0    430 Banks and Banking
         0    I 5 I Medi care Act               0      330 Federal Emp loyers '            Product Liability                                               :J 830 Paten t                             0    4SO Commerce
         0    152 Recovery of Defaulted                      Liability               0 368 Asbestos Personal                                               0 840 Trademark                            0    460 Deponarion
                    Student Loans               0      34 0 Marine                          Injury Product                                                                                            0
                    (Excludes Veterans)         :J     345 :'vlarine Product               Liability                              LABOR                     -s ·"     1.-\LSE u RITY
                                                                                                                                                                                             ..
                                                                                                                                                                                              _
                                                                                                                                                                                                           470 Racketeer Influenced and
                                                                                                                                                                                                                Corrupt Organizations
         0    I 53 Recovery of Overpayment                   Liability                PERSONAL PROPERTY            :J 7 10 Fair Labor Standards            0    861   HJA ( 1395ff)                   0    480 Consumer Credit
                    of Veteran 's Benefits      :J     350 Motor Vehicle             0 370 Other Fraud                      Act                            0    862   Black Lung (923)                0    490 Cable/Sat TV
         0    160 Stockholders' Sui ls          :J     35S Motor Vehicle             0 371 Truth in Lending         0 720   Labor~lanagement               :J   863   DIWC!DIWW (40S(g))              0    8SO Securities/Commodities/
         0    190 Other Contract                            Product Liabiljty        0 380 Other Personal                   Relations                      0    864   SSID Title XVI                             Exchange
         0    195 Contract Product Liabili ty   :J     360 Other Personal                  Property Damage          :J 740 Rai lway Labor Act              0    865   RSI (405(g))                    0    890 Other Statutory Actions
         0    196 Franchise                                 Injury                   0 385 Property Damage          :J 751 Family and Med ical                                                        0    89 1 Agricultural Acls
                                                0      362 Personal Injury -               Product Liability                Leave Act                                                                 0    893 Environmental Matters
                                                            Medical Malor:ictice                                    :J 790 Other Labor Litigation                                                     0    89S Freedom oflnforrnation
     I             REAL PR OPE RTY                        C IVI L RI GHTS             PRI SO"iE R PETITIO'iS        :J 79 1 Employee Retirement                 -. FEDERAL TA.."\'. S UITS                       Act
      0       21 0 Land Condemnati on            0     44 0 Other Civil Rights         Hab caJ Corpus:                      Income Security Act            0 870 Taxes (U.S. Plaintiff                0     896 Arbitration
      0       220 Foreclosure                    '.J   441 Voting                    0 463 Alien De1ainee                                                        or Defendant)                        0     899 Administrative Proceduse
       0      230 Rent Lease & Ejectment         0     442 Employment                0 S 10 Motions to Vaca1e                                              0 871 IRS-Third Party                                Act/Review or Appeal of
       0      240 Tons to Land                   0     44 3 Housing/                        Sentence                                                             26use1609                                      Agency Decision
       O      245 Ton Product Liability                      Accommodations          0 S30 General                                                                                                    0     9SO Constitutionali ty o f
       0      290 All Othe r Real Property       0     445 Amer. w!Disabilities -    0 S35 Death Penalty                  L\IMI G RATION                                                                        State Statutes
                                                             Employment                Other :                      0 462 Naturalization Application
                                                 0     446 Amer. w!Disabilities -    0 S40 Mandamus & Other         0 46S Other Immigration
                                                             Other                    r/SSO Civil Rights                  Actions
                                                 0     44 8 Education                0 SSS Prison Condition
                                                                                     0 S60 Civil Detainee -
                                                                                            Condi tions of
                                                                                            Confinement

         V. 0 RIG IN (Place an "X" in One Box Only)
         Q     I     Original          0 2 Removed from                    0 3       Remanded from             0 4 Reinstated or        'O 5 Transferred fro m               0 6 Multidistrict
                     Proceeding              State Coun                              Appellate Coun                Reopened                  Another District                    Litigation
                                                                                                                                               (specify)
                                                         Cire         U.S. Civil Sratule unde r which you are filing (Do not cite jurisdictional statutes unless divusiry) :          :6
                                                                                                                 4 u.s.c § 1983
                                                                th~

         VI. CAUSE OF ACTION                            r.::-:--::--:--:--:---::------------------------------
                                                        Brief description ofcause: Civil Rights Complaint
         VII. REQ UESTED IN                             0 CHECK IF THIS IS A CLASS ACTION   DEi\lA:\D $ oo, CHECK YES only if demanded in complaint:
              COMPLAINT:                                        UNDER RULE 23 , F.R.Cv .P.                                                                                  JURY DEMAND:                     1' Yes         0 No
         VIII. RELATED CASE(S)
                                                            (See in.structioru):
               IF ANY                                                                 JUDGE                                                                       DOCKET NUMBER
         DAT E                                                                             SIGNATURE OF ATTORNEY OF RECORD~
                       January 28, 2020
             FO R OFFICE USE O NLY
                                                                                                                                              tltbJ:              M ,
               RECEIPT#                       AMOUNT                                          APPL YlNG IFP                                   JUDGE                                   MAG. NOO E
      Case 3:20-cv-00164-JPW-KM Document 1 Filed 02/03/20 Page 12 of 13



                                                                    Haddrick Byrd, AF-5828
                                                                    SCI-Frackville
                                                                    1111 Altamont Blvd.
                                                                    Frackville, PA. 17931
United States District Court
Office of the Clerk
235 N. Washington Avenue
P.O. Box 1148
Scranton, PA. 18501                                                  January 28, 2020



                               RE: Civil Rights Complaint Filing

Greetings Clerk of Court:
  Enclosed please find six (6) copies of a civil rights complaint, one for each of the named
defendants, Plaintiffs "application to proceed in forma pauperis", and the "authorization form'',
along with two (2) "Notice of a lawsuit and request to waive service of a summons", and Two
(2) "Waiver of the service of summons" for each defendant as well. Thank you for your time,
attention and assistance in the filing of these documents with the court.


                                                       Sincerely,

                                                      ~M
                                                      Haddrick Byrd
Case 3:20-cv-00164-JPW-KM Document 1 Filed 02/03/20 Page 13 of 13

                                                 --        -- ------ -- -A FlE MAIL            IN              -
                                                                                               PA DEPT OF CORRECTIONS
       PRESS FIRMLY TO SEAL
                                                                             PRESS FIRM




         ~UNITED STIJTES
        IJiifll POSTIJL SERVICE®                                                                         !FROM:        /-(AJ.d.«.ic..K   ~Y.R.l)) Af-Sg
                                                                                                                      S (,,I- ~RC.t_V'I ll-...,
                                                                                                                      11 f / fl L.1t>no$    ~lv ot--
                                                                                                                      "F;.M~~·· ~ ~f\, \'7~-3          I
        PRIORITY®
          MAIL                                             ~ UN/TEDSTIJTES
                                                                                                                     RECEIVED
                                                                                                                     SC P ,.,._,.,..flN
                                                            ~ POSTIJLSERVICE o




                                                            11l~j~f~~~~W~1111 ii:
        •Date of delivery specified*
                                                                                                              PER      JAN~r
                                                                                                                         DEPUTY CLERK
        • USPS TRACKING™ included to many ma
          international destinations.
                                                                                                                                          TO:
        • Limited international insurance.                  9114 9011 5981 5020 1797 86
        • Pick up available.*
        •Order supplies online. *
                                                                                                             uM·,tu\.. sM<u- :])~m:crcc6i>SI
        • When used intemationaliy, a customs                                     To   schedule free         OF.f\c:31-- of -/1.r.:, e.iAAk...
          declaration label may be required.
                                                                                                             ::? 3.S N. tJ11.,-~: .ish.J A~wlit...:.
                                                                                   Package Pickup,
                                                                                  scan the QR code.
         • Domestic only
                                                                                                            f\c:,.   S. o'A )14~




                                                                                 •
                                                                                                            ~c11..".tfb...J:> 'fl-A. 1'65~}

        Ill llllll llllllllllllllllllllllll IIll ~                                [!]           .
           P 500001000014
                                                     EPj4F Oct 2018
                                                     OD: 121/2x91/2              USPS.COM/PICKUP         L
